Case 2:20-cv-04313-SDW Document 14 Filed 02/26/21 Page 1 of 23 PageID: 1187




NOT FOR PUBLICATION

                            UNITED STATES DISTRCIT COURT
                           FOR THE DISTRICT OF NEW JERSEY




 EILEEN NORDONE,                                            Civil Action No. 20-4313 (SDW)

                        Plaintiff,

        v.                                                  OPINION

 COMMISSIONER OF SOCIAL SECURITY,

                        Defendant.                          February 26, 2021




WIGENTON, District Judge.

       Before the Court is Plaintiff Eileen Nordone’s (“Plaintiff”) appeal of the final

administrative decision of the Commissioner of Social Security (“Commissioner”) with respect to

Administrative Law Judge Andrew Ayers’ (“ALJ Ayers”) denial of Plaintiff’s claim for disability

insurance benefits (“DIB”) under the Social Security Act (the “Act”). This Court has subject

matter jurisdiction pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3). Venue is proper pursuant to

28 U.S.C § 1391(b). This appeal is decided without oral argument pursuant to Federal Rule of

Civil Procedure 78. For the reasons set forth below, this Court finds that ALJ Ayers’ factual

findings are supported by substantial evidence and that his legal determinations are correct.

Therefore, the Commissioner’s decision is AFFIRMED.

I.     PROCEDURAL AND FACTUAL HISTORY

       A. Procedural History

       On July 15, 2016, Plaintiff filed a Title II application for DIB, alleging disability as of June


                                                  1
Case 2:20-cv-04313-SDW Document 14 Filed 02/26/21 Page 2 of 23 PageID: 1188




22, 2015, at age forty-two. (Administrative Record (“R.”) at 143.) In her DIB application, Plaintiff

alleged the following illnesses, injuries, or conditions: chronic nausea and fatigue, chronic stomach

and bowel inflammation, anxiety, migratory arthritis, “mthfr gene mutation c677 and a1298,”

“liver enzyme fluctuate,” “fibromyalgia symptoms,” abdominal pain, and acid reflux. (R. 56, 164.)

The state agency denied Plaintiff’s applications both initially and upon reconsideration. (R. 55–

76, 79–88.) Upon Plaintiff’s request, ALJ Ayers held an administrative hearing on November 13,

2018. (R. 89–94, 30–53.) On February 1, 2019, the ALJ issued a written decision finding that

Plaintiff was not disabled and therefore not entitled to disability benefits. (R. 12–25.) The Appeals

Council denied Plaintiff’s request for review on March 12, 2020, rendering the ALJ’s decision the

final decision of the Commissioner. (R. 1–6.) On judicial review, Plaintiff asks this Court to

reverse the Commissioner’s decision or remand it for a new hearing. (D.E. 11 at 1.)

       B. Factual History

       Plaintiff is currently forty-six years old. (See R. 143.) She earned a master’s degree in

special education and worked as a special education teacher for twenty years from 1995 to 2015.

(R. 37, 165.) Plaintiff states that she stopped working on June 22, 2015, because of her alleged

disability. (R. 143, 164.) In her function report, Plaintiff stated that she lives with her spouse and

children. (R. 177–78.) She cares for her children, which includes monitoring their home

schooling, preparing simple meals, and driving them to activities when she is able. (R. 177.) She

states that she talks on the phone, folds laundry when not in pain, dusts in fifteen-minute intervals,

shops for groceries and clothes, reads, and watches television all depending on her level of nausea.

(R. 177–84.) Plaintiff’s spouse assists her with chores such as household repairs and vacuuming,

financial management, and meal preparation. (Id.) The record contains notes from multiple

doctors who treated or examined Plaintiff for physical and psychological impairments, beginning




                                                  2
Case 2:20-cv-04313-SDW Document 14 Filed 02/26/21 Page 3 of 23 PageID: 1189




in 2015. The following is a summary of the evidence.

       After stopping work in June 2015, Plaintiff saw Genoveva Coyle, M.D., for blood work

and complaints of persistent nausea.       (R. 475–80.)    Dr. Coyle diagnosed Plaintiff with

hypercholesterolemia, anemia, dyspepsia, and hypertension in August 2015. (R. 480.) Plaintiff

visited Bonnie Cheng, M.D., in September 2015 for a second opinion regarding her nausea and

abdominal pain, among other reasons. (R. 351–52.) Dr. Cheng opined that Plaintiff’s computed

tomography (“CT”) scan and blood work revealed no abnormalities. (See id.) In October 2015,

Dr. Cheng diagnosed Plaintiff with nausea, Gerd, abdominal pain, and irritable bowel syndrome.

(R. 354–55, 365–66.) Meanwhile, Dr. Coyle diagnosed Plaintiff with anxiety, hyperprolactinemia,

Gerd, and “Eo” in November 2015. (R. 495.)

       Plaintiff subsequently underwent an esophageal manometry in January 2016, which

revealed normal results. (R. 386.) In February and March 2016 Plaintiff noted that some of her

symptoms improved. (R. 372, 376.) At this time, Dr. Coyle recommended Plaintiff follow a

gluten-free diet. (R. 503.) Plaintiff’s March 2016 abdominal sonogram showed mild fatty

infiltration of the liver and a small liver cyst (R. 410), and a May 2016 upper endoscopy revealed

mild gastritis and mild duodenitis. (R. 378–79.) In June 2016, Dr. Coyle diagnosed Plaintiff with

gastroenteritis. (R. 516.)

       Plaintiff saw Marc Friedman, Ph.D., in March 2016 for a consultative examination. (R.

345–57.) Dr. Friedman noted that although Plaintiff was poorly dressed and groomed, she

sustained conversation, maintained eye contact, had a sense of humor, and demonstrated average

intellectual functioning. (Id.) Dr. Friedman opined that Plaintiff showed symptoms of anxiety

disorder and major depressive disorder. (Id.)

       In December 2016, Plaintiff started treating with Joseph Wu, M.D. (R. 549–50.) Plaintiff’s




                                                3
Case 2:20-cv-04313-SDW Document 14 Filed 02/26/21 Page 4 of 23 PageID: 1190




diagnoses codes for this visit reflect inflammatory polyarthropathy, “elevated C-reactive protein”

and fibromyalgia. (R. 550.) However, Dr. Wu’s notes state that Plaintiff “likely has underlying

fibromyalgia.” (Id.) He prescribed Prednisone that would taper off over a twenty-day period.

(Id.) During a follow-up visit in January 2017, Plaintiff’s symptoms improved with Prednisone,

but they returned when she tapered off the medication; as a result, Dr. Wu advised that Plaintiff

should consider restarting Prednisone pending consultation with her gastroenterologist, Dr. Cheng.

(See R. 565–66.) In addition, Plaintiff underwent a colonoscopy in January 2017, which revealed

polyps (R. 388–89), and a capsule endoscopy from the same month showed small bowel

ulcerations. (R. 399.) Following an esophageal motility study in February 2017, Dr. Cheng found

the results inconsistent with irritable bowel disease. (R. 688.)

       Dr. Wu’s February 2017 medical report indicates that Plaintiff had tenderness in her right

wrist, right elbow, and right second and third fingers with mild swelling. (R. 543.) Plaintiff had

normal range of motion in her shoulders, elbows, wrists, knees, hips, ankles, cervical spine, and

lumbar spine. (R. 546–47.) Dr. Wu opined that Plaintiff may have difficulty with grasping,

pulling, and fine finger control due to pain in her right wrist, but otherwise found Plaintiff had no

limitations lifting, carrying, standing, walking, or sitting. (R. 544.) Dr. Wu noted “possible

Crohn’s which can cause arthritis,” and diagnosed Plaintiff with “inflammatory arthritis of unclear

etiology.” (R. 543–44.) Dr. Wu’s February 2017 medical report does not include a diagnosis of

fibromyalgia. (See R. 542–48.)

       In March 2017, Plaintiff reported improved symptoms after restarting Prednisone. (R.

603.) An abdominal sonogram from the same month revealed no changes since Plaintiff’s prior

sonogram from March 2016. (R. 689.) Although Plaintiff was informed that she had inflammation

in her intestine, Dr. Wu found no conclusive evidence of inflammatory bowel disease or Crohn’s




                                                 4
Case 2:20-cv-04313-SDW Document 14 Filed 02/26/21 Page 5 of 23 PageID: 1191




disease. (R. 603–04.) Six months later, Plaintiff continued to complain of joint pain in her fingers;

Dr. Wu noted “possible Crohn’s,” and reflected on his discussion with Dr. Cheng regarding

Plaintiff’s only evidence of inflammatory bowel disease consisting of nonspecific ulceration. (R.

613–14.)

       Also in March 2017, a state agency physician, Arden Fusman, M.D., opined that Plaintiff

can sit and stand for six hours each workday, push and pull, reach in any direction, and do the

following occasionally: climb ramps, climb stairs, kneel, stoop, crawl, and crouch. (R. 72–73.)

Dr. Fusman noted that Plaintiff has limited manipulation of her right hand and fingers and could

not climb ladders, ropes, or scaffolds. (Id.) Although Dr. Fusman found that Plaintiff has mild

gastritis, he found no medical evidence to support fibromyalgia. (R. 73.) Accordingly, Dr. Fusman

concluded that Plaintiff could perform light work. (R. 74.) In the same month, Plaintiff saw

Pamela D. Green, Ph.D., a state agency psychologist, who conducted a psychiatric review and

opined that Plaintiff’s impairments were not severe. (R. 70.)

       In addition, Plaintiff saw Dr. Coyle for fatigue, difficulty sleeping and shortness of breath

during exercise in March 2017. (R. 744.) Dr. Coyle’s subjective notes indicated no “diaphoresis[],

nausea nor vomiting” and her diagnoses consisted of fatigue, malaise, insomnia, viral syndrome,

and “HH dysfunction.” (R. 744–45.) In April 2017, Plaintiff saw a neurologist, Marcia A. Dover,

M.D., to rule out multiple sclerosis after experiencing slurred speech and balance issues. (R. 606.)

Dr. Dover opined that Plaintiff had a mild postural tremor, but otherwise her “neurologic

examination [was] essentially normal,” including her cognitive, sensory, reflexive, and motor

functions. (R. 607–08.) Plaintiff’s brain and cervical Magnetic Resonance Imaging (“MRI”) from

May 2017 ruled out multiple sclerosis and did not show demyelinating lesions but reflected a

developmentally slender central canal which contributes to mild central canal stenosis. (R. 637–




                                                 5
Case 2:20-cv-04313-SDW Document 14 Filed 02/26/21 Page 6 of 23 PageID: 1192




39.) Three months later, Plaintiff complained of balancing issues and Dr. Coyle diagnosed her

with dizziness, balance issues, and neuropathy. (R. 747–54.) Plaintiff’s sonogram from June 2017

revealed a mildly enlarged thyroid gland and Plaintiff underwent a left thyroid lobectomy in

August of the same year. (R. 703–04, 915–23.)

       In September 2017, Plaintiff complained of nausea to Dr. Cheng, who diagnosed Plaintiff

with “Crohn’s disease of both small and large intestine,” but simultaneously opined that her

“symptoms may all be related to Crohn[’]s [disease].” (R. 645–46 (emphasis added).) Plaintiff

subsequently received emergency room (“ER”) care in October 2017 for dizziness, difficulty

breathing, and lower back pain, and was diagnosed by an ER physician with a urinary tract

infection and stroke. (R. 817, 844.) Thereafter, in November 2017, Dr. Coyle evaluated Plaintiff

for lightheadedness and dizziness. (R. 777.) Dr. Coyle noted an abnormal CT scan from Plaintiff’s

ER visit and found that she continued to present with generalized weakness and malaise, as well

as vertigo and anemia. (R. 777–78.)

       Plaintiff visited a neurologist, Yevgeniy L. Khesin, M.D., in March and September 2018.

(R. 622.)     Dr. Khesin opined that Plaintiff’s MRI from 2017 was normal and her

electroencephalogram (“EEG”) was also normal. (Id.) He advised Plaintiff to increase a current

medication to help with depression and poor sleep; he also recommended a sleep study to rule out

sleep apnea. (Id.)

       Dr. Cheng completed a Crohn’s and Colitis Medical Source Statement on Plaintiff’s behalf

in March 2018, which indicated that Plaintiff had episodes of lower abdominal pain and altered

bowels, although triggers were uncertain. (R. 574.) Dr. Cheng found that emotional factors

contributed to the severity of Plaintiff’s symptoms and functional limitations, and that depression

and anxiety affected Plaintiff’s physical condition. (R. 574–75.) Dr. Cheng opined that Plaintiff




                                                6
Case 2:20-cv-04313-SDW Document 14 Filed 02/26/21 Page 7 of 23 PageID: 1193




was capable of low stress work but could not assess her ability to sit, walk, stand, lift, carry, twist,

stoop, crouch, or climb. (R. 575–76.) Dr. Cheng noted that Plaintiff had no limitations reaching,

handling, or fingering, but could not predict Plaintiff’s need for work absences; however, she noted

that Plaintiff will require unscheduled restroom access during the workday. (R. 575–77.)

       In September 2018, Dr. Coyle completed a physical medical source statement on Plaintiff’s

behalf, which stated Plaintiff’s diagnoses of memory loss, nausea, balance issues, and colitis. (R.

697–700.) Dr. Coyle opined that Plaintiff’s joint swelling was temporary and that an endoscopy

was positive for “Crohn’s finings.” (R. 697.) According to Dr. Coyle, Plaintiff’s depression and

anxiety affect her physical condition. (Id.) Dr. Coyle further opined that in a competitive work

situation, Plaintiff can walk less than one block, sit for more than two hours at one time, and stand

for ten minutes at one time. (R. 698.) Dr. Coyle found that Plaintiff requires a job which allows

her to (i) shift positions at will from sitting, standing, or walking and (ii) take unscheduled breaks

during the workday due to her muscle weakness, chronic fatigue, pain, and bowel movements.

(Id.) In addition, Dr. Coyle also explained that because of her symptoms, Plaintiff has “significant

limitations with reaching, handling, or fingering” things for a long period of time and may be “off

task” for twenty-five percent or more of the workday. (R. 699.) Dr. Coyle ultimately opined that

Plaintiff is “incapable of even ‘low stress’ work” and is likely to be absent more than four days

per month. (R. 700.)

       C. Hearing Testimony

       Plaintiff appeared and testified at an administrative hearing before ALJ Ayers on

November 13, 2018. (R. 31–53.) Plaintiff testified that she stopped working because of her

Crohn’s disease, nausea, fatigue, abdominal pain, joint pain, and arthritis. (R. 38–39.) After

Plaintiff stopped working, she experienced balance and memory problems. (R. 39–40.) Plaintiff




                                                   7
Case 2:20-cv-04313-SDW Document 14 Filed 02/26/21 Page 8 of 23 PageID: 1194




testified that she takes a variety of medications for her various symptoms. (R. 39–41, 43.) ALJ

Ayers also heard testimony from an impartial vocational expert, Rocco J. Meola (“VE Meola”).

(R. 49–52.) VE Meola testified that a hypothetical person with Plaintiff’s vocational profile and

residual functioning capacity (“RFC”) could no longer perform Plaintiff’s prior work as a special

education teacher. (R. 50.) Nonetheless, VE Meola testified that someone with Plaintiff’s

education, experience, age, and RFC limitations could perform other jobs in the national economy

including a mail sorter, microfilm mounter, or ticketer. (R. 51.)

II.    LEGAL STANDARD

           A. Standard of Review

       In Social Security appeals, this Court has plenary review of the legal issues decided by the

Commissioner. Knepp v. Apfel, 204 F.3d 78, 83 (3d Cir. 2000). Yet, this Court’s review of the

ALJ’s factual findings is limited to determining whether there is substantial evidence to support

those conclusions. Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir. 1999).

       Substantial evidence “does not mean a large or considerable amount of evidence, but rather

such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

Pierce v. Underwood, 487 U.S. 552, 565 (1988) (citation and internal quotations omitted). Thus,

substantial evidence is “less than a preponderance of the evidence, but ‘more than a mere

scintilla.’” Bailey v. Comm’r of Soc. Sec., 354 F. App’x 613, 616 (3d Cir. 2009) (quoting

Richardson v. Perales, 402 U.S. 389, 401 (1971)). Importantly, “[t]his standard is not met if the

Commissioner ‘ignores, or fails to resolve, a conflict created by countervailing evidence.’” Bailey,

354 F. App’x at 616 (quoting Kent v. Schweiker, 710 F.2d 110, 114 (3d Cir. 1983)). However, if

the factual record is adequately developed, “the possibility of drawing two inconsistent

conclusions from the evidence does not prevent an administrative agency’s finding from being




                                                 8
Case 2:20-cv-04313-SDW Document 14 Filed 02/26/21 Page 9 of 23 PageID: 1195




supported by substantial evidence.” Daniels v. Astrue, No. 08-1676, 2009 WL 1011587, at *2

(M.D. Pa. Apr. 15, 2009) (internal quotation marks omitted) (quoting Consolo v. Fed. Mar.

Comm’n, 383 U.S. 607, 620 (1966)). “The ALJ’s decision may not be set aside merely because [a

reviewing court] would have reached a different decision.” Cruz v. Comm’r of Soc. Sec., 244 F.

App’x 475, 479 (3d Cir. 2007) (citing Hartranft, 181 F.3d at 360). This Court is required to give

substantial weight and deference to the ALJ’s findings. See Scott v. Astrue, 297 F. App’x 126, 128

(3d Cir. 2008). Nonetheless, “where there is conflicting evidence, the ALJ must explain which

evidence he accepts and which he rejects, and the reasons for that determination.” Cruz, 244 F.

App’x at 479 (citing Hargenrader v. Califano, 575 F.2d 434, 437 (3d Cir. 1978)).

       In considering an appeal from a denial of benefits, remand is appropriate “where relevant,

probative and available evidence was not explicitly weighed in arriving at a decision on the

plaintiff’s claim for disability benefits.” Dobrowolsky v. Califano, 606 F.2d 403, 407 (3d Cir.

1979) (internal quotation marks omitted) (quoting Saldana v. Weinberger, 421 F. Supp. 1127, 1131

(E.D. Pa. 1976)).    Indeed, a decision to “award benefits should be made only when the

administrative record of the case has been fully developed and when substantial evidence on the

record as a whole indicates that the claimant is disabled and entitled to benefits.” Podedworny v.

Harris, 745 F.2d 210, 221–22 (3d Cir. 1984) (citations omitted).

       B.      The Five–Step Disability Test

       A claimant’s eligibility for social security benefits is governed by 42 U.S.C. § 1382. An

individual will be considered disabled under the Act if the claimant is unable “to engage in any

substantial gainful activity by reason of any medically determinable physical or mental

impairment” lasting continuously for at least twelve months. 42 U.S.C. § 423(d)(1)(A). The

impairment must be severe enough to render the individual “not only unable to do his previous




                                                9
Case 2:20-cv-04313-SDW Document 14 Filed 02/26/21 Page 10 of 23 PageID: 1196




work but [unable], considering his age, education, and work experience, [to] engage in any kind

of substantial gainful work which exists in the national economy.” 42 U.S.C. § 423(d)(2)(A). A

claimant must show that the “medical signs and findings” related to his or her ailment have been

“established by medically acceptable clinical or laboratory diagnostic techniques, which show the

existence of a medical impairment that results from anatomical, physiological, or psychological

abnormalities which could reasonably be expected to produce the pain or other symptoms alleged.”

42 U.S.C. § 423(d)(5)(A).

       To make a disability determination, the ALJ follows a five–step sequential analysis. 20

C.F.R. §§ 404.1520(a), 416.920(a); see also Cruz, 244 F. App’x at 480. If the ALJ determines at

any step that the claimant is or is not disabled, the ALJ does not proceed to the next step. 20 C.F.R.

§§ 404.1520(a)(4), 416.920(a)(4).

       Step one requires the ALJ to determine whether the claimant is engaging in substantial

gainful activity (“SGA”). 20 C.F.R. §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). SGA is defined as

work that “[i]nvolves doing significant and productive physical or mental duties . . . for pay or

profit.” 20 C.F.R. §§ 404.1510, 416.910. If the claimant engages in SGA, the claimant is not

disabled for purposes of receiving social security benefits regardless of the severity of the

claimant’s impairments. See 20 C.F.R. §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). If the individual is

not engaging in SGA, the ALJ proceeds to step two.

       Under step two, the ALJ determines whether the claimant suffers from a severe impairment

or combination of impairments that meets the duration requirement found in Sections 404.1509

and 416.909. 20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). An impairment or a combination

of impairments is not severe when medical and other evidence establishes only a slight abnormality

or combination of abnormalities that would have a minimal effect on an individual’s ability to




                                                 10
Case 2:20-cv-04313-SDW Document 14 Filed 02/26/21 Page 11 of 23 PageID: 1197




work. 20 C.F.R. §§ 404.1521, 416.921; Social Security Rule (“SSR”) 85–28, 96–3p, 96–4p. An

impairment or a combination of impairments is severe when it significantly limits the claimant’s

“physical or mental ability to do basic work activities.” 20 C.F.R. §§ 404.1520(c), 416.920(c). If

a severe impairment or combination of impairments is not found, the claimant is not disabled. 20

C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii).     If the ALJ finds a severe impairment or

combination of impairments, the ALJ then proceeds to step three.

       Under step three, the ALJ determines whether the claimant’s impairment or combination

of impairments is equal to, or exceeds, one of those included in the Listing of Impairments in 20

C.F.R. Part 404, Subpart P, Appendix 1. 20 C.F.R. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii). If

an impairment or combination of impairments meets the statutory criteria of a listed impairment

as well as the duration requirement, the claimant is disabled and entitled to benefits. 20 C.F.R. §§

404.1520(d), 416.920(d). If, however, the claimant’s impairment or combination of impairments

does not meet the severity of the listed impairment, or if the duration is insufficient, the ALJ

proceeds to the next step.

       Before undergoing the analysis in step four, the ALJ must determine the claimant’s RFC.

20 C.F.R. §§ 404.1520(a), 404.1520(e), 416.920(a), 416.920(e). An individual’s RFC is the

individual’s ability to do physical and mental work activities on a sustained basis despite

limitations from his or her impairments. 20 C.F.R. §§ 404.1545, 416.945. The ALJ considers all

impairments in this analysis, not just those deemed to be severe. 20 C.F.R. §§ 404.1545(a)(2),

416.945(a)(2); SSR 96–8p. After determining a claimant’s RFC, step four then requires the ALJ

to determine whether the claimant has the RFC to perform the requirements of his or her past

relevant work. 20 C.F.R. §§ 404.1520(e)–(f), 416.920(e)–(f). If the claimant is able to perform

his or her past relevant work, he or she will not be found disabled under the Act. 20 C.F.R. §§




                                                11
Case 2:20-cv-04313-SDW Document 14 Filed 02/26/21 Page 12 of 23 PageID: 1198




404.1520(a)(4)(iv), 404.1520(f), 416.920(a)(4)(iv), 416.920(f). If the claimant is unable to resume

his or her past work, the disability evaluation proceeds to the fifth and final step.

       At step five, the ALJ must determine whether the claimant is able to do any other work,

considering his or her RFC, age, education, and work experience. 20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v). Unlike in the first four steps of the analysis where the claimant bears the burden

of persuasion, at step five the Social Security Administration (“SSA”) is “responsible for providing

evidence that demonstrates that other work exists in significant numbers in the national economy

that [the claimant] can do, given [the claimant’s RFC] and vocational factors.” 20 C.F.R. §§

404.1560(c)(2), 416.960(c)(2). If the claimant is unable to do any other SGA, he or she is disabled.

20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v).

III.   DISCUSSION

                                                 A.

       On February 1, 2019, ALJ Ayers held that Plaintiff was not disabled from the alleged onset

date through the date of decision. (R. 12–25.) At step one, the ALJ found that Plaintiff had not

engaged in substantial gainful employment since the alleged onset date. (R. 17.) At step two, the

ALJ found that Plaintiff had severe impairments including depressive disorder, anxiety disorder,

cervical stenosis, obesity, and inflammatory polyarthropathy. (R. 18.) Although Plaintiff was

diagnosed with “spine disorder, enlarged thyroid with nodes of benign microcarcinoma, trace

mitral regurgitation, anemia, mild tricuspid regurgitation, hypercholesterolemia, hypertension,

umbilical hernia, MTHFR gene mutation, gallbladder cholecystitis, chronic fatigue,

gastroesophageal reflux disease, and gastritis,” the ALJ found that these impairments were non-

severe because medical notes reflected either “management with conservative treatment,” mild

side effects, or no persistent complaints or complications. (Id.) In addition, while medical imaging




                                                  12
Case 2:20-cv-04313-SDW Document 14 Filed 02/26/21 Page 13 of 23 PageID: 1199




showed mild fatty infiltration of the liver, a small liver cyst, and a small hiatal hernia, examiners’

notes state that these findings were “not consistent with irritable bowel disease” and medical exams

revealed no distention, a nontender abdomen, and normal bowel sounds. (Id.) The ALJ also noted

that Plaintiff’s nausea and vomiting resolved following menstruation, and pelvic pain persisted

only during ovulation. (Id.) Accordingly, ALJ Ayers found that Plaintiff’s conditions were non-

severe because the evidence failed to support that they have “more than a minimal impact on the

[Plaintiff’s] ability to work.” (Id.)

        Moreover, ALJ Ayers considered Plaintiff’s alleged Crohn’s disease and fibromyalgia.

(Id.) However, because Plaintiff provided no conclusive evidence of Crohn’s disease, the ALJ

found no formal diagnosis, except an April 2018 reference when Plaintiff received treatment for

cramps and diarrhea with “scant” bleeding between regular bowel movements. (R. 18, 641.)

Separately, because exam notes stated that Plaintiff “likely has underlying fibromyalgia” (R. 586),

and there was no evidence of tender point examinations, the ALJ concluded that fibromyalgia was

“not medically determinable.” (R. 18.)

        At step three, ALJ Ayers determined that Plaintiff’s impairments, individually and in

combination, did not “meet[] or medically equal[] the severity of one of the listed impairments in

20 CFR Part 404, Subpart P, Appendix 1 (20 CFR 404.1520(d), 404.1525 and 404.1526).” (Id.)

The ALJ considered Listing 5.06 for inflammatory bowel disease, Listing 14.09 for inflammatory

arthritis, and Listings 12.04 and 12.06 for mental impairments. (R. 19–20.) To satisfy Listing

5.06, which encompasses Crohn’s disease and ulcerative colitis, Plaintiff would need to produce

an obstruction of stenotic areas in either the small intestine or colon which is confirmed by either

medical imaging or in surgery and requires hospitalization for either intestinal decompression or

surgery; moreover, obstruction of stenotic areas must occur on a minimum of two occasions that




                                                 13
Case 2:20-cv-04313-SDW Document 14 Filed 02/26/21 Page 14 of 23 PageID: 1200




are at least sixty days apart within six months. 20 C.F.R. Pt. 404, Subpt. P, App. 1 § 5.06. ALJ

Ayers found no evidence of adhesions in Plaintiff’s small intestine or colon that were confirmed

with medical imaging or surgery, nor did she require hospitalization as required under Listing 5.06.

(R. 19.)

        To satisfy Listing 14.09 for inflammatory arthritis, Plaintiff would need to show either: (a)

“persistent deformity or inflammation” in at least “one major peripheral weight-bearing joint

resulting in the inability to ambulate effectively” or in a “major peripheral joint in each upper

extremity resulting in the inability to perform fine and gross movements effectively”; (b)

inflammation or deformity in at least one major joint in the upper or lower extremity with (i)

involvement of at least two “organs/body systems” including one system with a moderate severity

level and (ii) at least two of the following: “severe fatigue, fever, malaise, or involuntary weight

loss”; (c) ankylosing spondylitis or other spondyloarthropathies with specific features; or (d)

“repeated manifestations of inflammatory arthritis” with at least two of the following: “severe

fatigue, fever, malaise, or involuntary weight loss,” plus limitations in either daily living activities,

social functioning, or timely task completion due to deficient concentration, persistence, or pace.

20 C.F.R. Pt. 404, Subpt. P, App. 1 § 14.09. ALJ Ayers found that the evidence failed to show

inflammatory arthritis as defined above under the Listing. (R. 19.)

        ALJ Ayers also considered Listing 12.04 for depressive disorder and Listing 12.06 for

anxiety disorder. (R. 19–20.) To satisfy Listing 12.04, Plaintiff had to prove that she met both the

“paragraph A” criteria and either the “paragraph B” or “paragraph C” criteria. See 20 C.F.R. 404,

Subpt. P, App. 1 § 12.04. The “paragraph B” criteria require at least one extreme or two marked

limitations in any area of functioning, such as understanding, remembering, applying information,

concentrating, interacting with others, or managing herself. See 20 C.F.R. 404, Subpt. P, App. 1 §




                                                   14
Case 2:20-cv-04313-SDW Document 14 Filed 02/26/21 Page 15 of 23 PageID: 1201




12.02.B. The “paragraph C” criteria require that the mental disorder be “serious and persistent,”

and supported by evidence of both medical treatment and marginal adjustment. See 20 C.F.R. 404

Subpt. P, App. 1 § 12.02.C. Here, the ALJ considered “paragraph B” criteria and determined that

Plaintiff did not have at least one extreme or two marked limitations. (R. 20.) In addition, the

ALJ found that “paragraph C” criteria were not met and noted no consultant or treating source

found that Plaintiff met a mental listing. (Id.) Accordingly, the ALJ concluded that Plaintiff’s

impairments did not meet the severity of the listings. (Id.)

         Prior to steps four and five, the ALJ found that Plaintiff had the RFC to perform light work

as defined in 20 C.F.R. 404.1567(b), provided she “never climbs ladders, ropes, or scaffolds.” 1

(R. 20–21.) ALJ Ayers further found that Plaintiff is limited in her frequent handling, fingering,

and feeling with the right hand. (R. 20.) Plaintiff can sit, stand, and walk for six hours, and she

can occasionally perform the following activities: climb ramps and stairs, balance, stoop, crouch,

and crawl. (R. 20–21.) Plaintiff is limited to carrying, lifting, pushing, and pulling twenty pounds

occasionally and can lift and carry ten pounds frequently. (R. 20.) Plaintiff can perform simple,

routine tasks and make simple work-related decisions. (R. 21.)

         ALJ Ayers concluded that Plaintiff failed to establish her claim of total disability. (R. 25.)

Although the ALJ acknowledged that Plaintiff’s alleged symptoms could reasonably result from

her “medically determinable impairments,” he found that her statements regarding “the intensity,

persistence and limiting effects” of those symptoms were inconsistent with the medical evidence

as well as Plaintiff’s own reports. (R. 21–22.) For example, notwithstanding Plaintiff’s alleged


1
  “Light work involves lifting no more than 20 pounds at a time with frequent lifting or carrying of objects weighing
up to 10 pounds. Even though the weight lifted may be very little, a job is in this category when it requires a good
deal of walking or standing, or when it involves sitting most of the time with some pushing and pulling of arm or leg
controls. To be considered capable of performing a full or wide range of light work, you must have the ability to do
substantially all of these activities. If someone can do light work, we determine that he or she can also do sedentary
work, unless there are additional limiting factors such as loss of fine dexterity or inability to sit for long periods of
time.” 20 C.F.R. § 404.1567(b).


                                                          15
Case 2:20-cv-04313-SDW Document 14 Filed 02/26/21 Page 16 of 23 PageID: 1202




symptoms, her MRI, biopsies, EEG and chest x-rays yielded normal results. (R. 22.) In addition,

Plaintiff never received or sought psychiatric treatment, and examinations revealed that she can

follow the topic of conversation and maintains average intellectual functioning, fair judgment, and

adequate concentration with mild memory issues. (Id.) ALJ Ayers gave great weight to Dr.

Dover’s detailed neurologic examination and opinion that Plaintiff did not have any cognitive

impairment, which was consistent with the overall record. (Id.) The ALJ gave partial weight to

consultative examiner Dr. Friedman, to the extent his findings were consistent with the medical

evidence and noted that more moderate limitations were ultimately determined after giving

Plaintiff “the benefit of the doubt” as to her alleged inability to concentrate from physical pain.

(R. 22–23.) ALJ Ayers gave little weight to Dr. Cheng because although she opined that Plaintiff

is able to perform low-stress work given her depression and anxiety, Dr. Cheng is not a psychiatric

specialist. (R. 23.) Furthermore, Dr. Cheng failed to opine on Plaintiff’s functional limitations

and did not specify the length of time Plaintiff allegedly requires for laying down or taking breaks

during workdays. (Id.) ALJ Ayers also gave little weight to Dr. Coyle’s September 2018 opinion

because it reflected Plaintiff’s subjective complaints which were inconsistent with her examination

notes. (Id.) Additionally, the ALJ gave little weight to Dr. Green and Dr. Fusman’s RFC

statements because they did not examine Plaintiff and made findings without the latest record

evidence. (Id.)

       At step four, ALJ Ayers found that Plaintiff was unable to perform her past relevant work

as a special education teacher. (Id.) At step five, ALJ Ayers found that, based on the testimony

of VE Meola, Plaintiff can perform other work that exists in significant numbers in the national

economy such as mail sorter, microfilm mounter, and ticketer. (R. 24.) Therefore, the ALJ

concluded that Plaintiff was not disabled under the Act during the relevant period. (R. 25.)




                                                16
Case 2:20-cv-04313-SDW Document 14 Filed 02/26/21 Page 17 of 23 PageID: 1203




                                                B.

       On appeal, Plaintiff seeks reversal and remand of the Commissioner’s decision. (D.E. 11

at 1.) Plaintiff asserts that the ALJ did not properly (1) weigh medical opinion evidence; (2)

consider Plaintiff’s medication limitations in his RFC assessment; and (3) consider Plaintiff’s

impairments in combination. (D.E. 11 at 18–28.) This Court considers the arguments in turn and

finds them unpersuasive.

       First, Plaintiff argues that the ALJ improperly weighed medical opinion evidence. (D.E.

11 at 18–24.) Specifically, Plaintiff contends that the ALJ erred by giving “little weight” to Dr.

Cheng’s 2018 Crohn’s and Colitis Medical Source Statement and Dr. Coyle’s 2018 Physical

Medical Source Statement without adequate reasoning. (Id.) The ALJ may reject a treating

physician’s opinion if it is “not well-supported by medically acceptable clinical and laboratory

diagnostic techniques,” or is “inconsistent with other substantial evidence of record,” provided that

the ALJ explains his reasoning. Ramos v. Colvin, No. 14-3971, 2016 WL 1270759, at *5 (D.N.J.

Mar. 31, 2016) (internal quotation marks omitted); accord Salles v. Comm’r of Soc. Sec., 229 F.

App’x 140, 148 (3d Cir. 2007); see also 20 C.F.R. §§ 404.1527(c)(3)–(5), 416.927(c)(3)–(5)

(setting forth the factors in deciding what weight to give a medical opinion, including

supportability, consistency, and specialization of the medical source).

       ALJ Ayers provided adequate reasoning for his assessment of Dr. Cheng’s 2018 Crohn’s

and Colitis Medical Source Statement because she failed to opine on Plaintiff’s functional

limitations. (R. 23.) For example, Dr. Cheng stated that she was “unsure” of Plaintiff’s ability to

lift, carry, stand, walk, sit, or shift positions. (R. 575–76.) Similarly, Dr. Cheng was “unsure”

about the expected length of time Plaintiff’s impairments will persist, her expected amount of “off

task” time during a workday, and the number of work absences she may require per month. (R.




                                                 17
Case 2:20-cv-04313-SDW Document 14 Filed 02/26/21 Page 18 of 23 PageID: 1204




574–77.) Although Dr. Cheng opined that Plaintiff may need time to lie down and will require

restroom breaks during the workday, she was unable to assess how long or often Plaintiff would

need such breaks. 2 (R. 575.) These reasons were sufficient to discredit Dr. Cheng’s 2018 medical

opinion. See, e.g., Temple v. Saul, No. 19-19243, 2020 WL 5627001, at *6 (D.N.J. Aug. 18, 2020)

(finding that an ALJ properly discounted a medical opinion where the doctor indicated plaintiff

was limited “in her ability to lift, carry, stand, walk, sit, push, and pull” but failed to specify the

extent of those purported limitations “despite being asked to do so”); see also Tiano v. Comm’r of

Soc. Sec., No. 18-14620, 2020 WL 4882538, at *8 (D.N.J. Aug. 19, 2020) (concluding that the

ALJ appropriately assigned “little weight” to medical opinion evidence where letters from

plaintiff’s physicians did not “assess[] any specific functional limitations”); Gonzalez v. Comm’r

of Soc. Sec., No. 14-6441, 2015 WL 9581750, at *6 (D.N.J. Dec. 29, 2015) (upholding an ALJ’s

weight assessment of a medical opinion where he found “no probative evidentiary value” in a

doctor’s “scratch sheet” because his finding of “extreme functional limitations” were not

“explained by reference to objective evidence”).

         Similarly, the ALJ’s conclusion as to Dr. Coyle’s 2018 Physical Medical Source Statement

is supported by the record. Here, ALJ Ayers found that Dr. Coyle’s opinion was inconsistent with

her own notes from September 2018 which reflected a normal physical examination. (R. 23, 808–

09 (examination notes finding mild depressive symptoms, no tenderness of Plaintiff’s abdomen,

no abdominal pain, “normal spine and peripheral joints without swelling or tenderness,” and no

limitations as to Plaintiff’s range of motion).) Rather, the ALJ concluded that Dr. Coyle’s medical

opinion appeared to hinge on Plaintiff’s own personal reports. (Id.) This inconsistency is

sufficient to support the ALJ’s determination affording Dr. Coyle’s opinion little weight. See, e.g.,


2
  Furthermore, the ALJ noted that Dr. Cheng is not a psychiatrist, yet her opinion found Plaintiff capable of low-
stress work and stated that Plaintiff’s depression and anxiety affect physical her condition. (R. 575.)


                                                         18
Case 2:20-cv-04313-SDW Document 14 Filed 02/26/21 Page 19 of 23 PageID: 1205




Morris v. Barnhart, 78 F. App’x 820, 824–25 (3d Cir. 2003) (noting “the mere memorialization

of a claimant’s subjective statements in a medical report does not elevate those statements to a

medical opinion”); Conover v. Colvin, No. 13-6413, 2014 WL 7012502, at *16 (D.N.J. Dec. 12,

2014) (holding that the ALJ afforded proper weight to a physician’s opinion where his actual

treatment records conflicted with his conclusion of total disability and finding that the physician

“must have relied heavily on [p]laintiff’s own subjective statements to guide his opinion”);

Sanborn v. Colvin, No. 13-224, 2014 WL 3900878, at *12 (E.D. Pa. Aug. 11, 2014) (finding the

ALJ properly rejected a physician’s opinions because the physician “relied upon plaintiff’s

subjective complaints, rather than medical findings, as the basis for his proposed limitations”).

Accordingly, the ALJ did not err in affording little weight to Dr. Cheng and Dr. Coyle’s medical

opinions from 2018. 3

                                                       C.

        Next, Plaintiff contends that ALJ Ayers conducted an incomplete and inaccurate RFC

assessment because he did not consider limitations from her alleged Crohn’s disease and

fibromyalgia, including the medications she takes to curb her symptoms. (D.E. 11 at 24–27.)

Notably, allegations of disabling limitations may be discounted when the ALJ finds that the record

evidence, including objective medical evidence, treatment records, statements about daily

activities, or other relevant evidence, fails to support those allegations.                   See 20 C.F.R. §

404.1529(c)(3). Moreover, “[t]he presence of evidence in the record that supports a contrary


3
  Moreover, Defendant here maintains that the statement forms filled out by Dr. Cheng and Dr. Coyle in 2018 were
entitled to little weight because they were “check-the-box” forms. (See D.E. 12 at 11.) Notably, such checklist
statements “which require only that the completing physician ‘check a box or fill in a blank,’ rather than provide a
substantive basis for the conclusions stated, are considered ‘weak evidence at best’ in the context of a disability
analysis.” Smith v. Astrue, 359 F. App’x 313, 316 (3d Cir. 2009) (quoting Mason v. Shalala, 994 F.2d 1058, 1065 (3d
Cir. 1993)); Prokopick v. Comm’r of Soc. Sec., 272 F. App’x 196, 199 (3d Cir. 2008) (“the ALJ was entitled to accord
lesser weight to [the physician’s] opinion because it was provided in a check-box form and he did not provide any
reasons in support of his various conclusions”); accord Drejka v. Comm’r of Soc. Sec., 61 F. App’x 778, 782 (3d Cir.
2003).


                                                        19
Case 2:20-cv-04313-SDW Document 14 Filed 02/26/21 Page 20 of 23 PageID: 1206




conclusion does not undermine the Commissioner’s decision so long as the record provides

substantial support for that decision.” Malloy v. Comm’r of Soc. Sec., 306 F. App’x 761, 764 (3d

Cir. 2009) (citation omitted).

       The ALJ’s findings are supported by the record and Plaintiff does not provide any evidence

to refute the conclusion that she has the RFC to perform light work. In assessing Plaintiff’s RFC,

ALJ Ayers considered her alleged symptoms and limitations, including her need for restroom

access, and found them consistent with her diagnoses of “depression, anxiety, cervical stenosis . .

. obesity, and inflammatory polyarthropathy.” (R. 21.) However, the ALJ ultimately found that

Plaintiff’s statements regarding the intensity, persistence, and limiting effects of her symptoms

were not substantiated by the objective medical evidence and were inconsistent with Plaintiff’s

own reports. (R. 21–22.) For example, despite Plaintiff’s alleged symptoms and limitations, she

can prepare simple meals, travel short distances independently, transport her children to activities,

perform basic household chores, and socialize with friends. (R. 22.) The ALJ also found that

Plaintiff’s reported ability to monitor her children’s homeschooling was inconsistent with the

alleged severity of her psychological impairments. (Id.) Furthermore, the ALJ considered

Plaintiff’s alleged impairments as stated in various visitation and treatment records but found that

clinical findings revealed normal results and that Plaintiff failed to pursue psychiatric treatment.

(Id.) Overall, the ALJ’s RFC assessment is supported by Plaintiff’s reported activities of daily

living, her lack of aggressive treatment, and the absence of objective medical findings consistent

with Plaintiff’s alleged severity of symptoms. (See R. 21–23); see Salles, 229 F. App’x at 147

(noting that the ALJ need not accept a claimant’s alleged limitations where the record lacks

“medical evidence that her symptoms impaired her ability to work”); Prokopick, 272 F. App’x at

199 (“[A]n ALJ may not base a finding of disability solely on a claimant’s statements about




                                                 20
Case 2:20-cv-04313-SDW Document 14 Filed 02/26/21 Page 21 of 23 PageID: 1207




disabling pain; the ALJ must evaluate ‘the extent to which [a claimant’s] symptoms can reasonably

be accepted as consistent with the objective medical evidence and other evidence’” (quoting 20

C.F.R. § 404.1529(a))).

         Similarly, although Plaintiff argues that the ALJ failed to consider certain medication

limitations, she does not point to any specific medications or alleged limitations that were

overlooked, let alone any medical evidence in support of her contention. (See generally D.E. 11);

see also Grandillo v. Barnhart, 105 F. App’x 415, 419 (3d Cir. 2004) (holding that where a

claimant does “not cite[] to any medical evidence demonstrating that she suffered adverse side

effects from her medication . . . . her own conclusory statements [can] not establish a sufficient

ongoing struggle with any side-effects to undermine the ALJ’s determination”). Moreover, the

analysis above does not change to the extent Plaintiff argues that the ALJ ignored or improperly

assessed her limitations because he incorrectly excluded Crohn’s disease and fibromyalgia from

Plaintiff’s list of severe impairments. See Salles, 229 F. App’x at 148 (“A lack of evidentiary

support in the medical record” remains “a legitimate reason for excluding claimed limitations from

the RFC.”). Other than Plaintiff’s need for restroom access, Plaintiff does not describe any

additional limitations that stem from her purported Crohn’s disease or fibromyalgia that the ALJ

allegedly declined to consider. 4 (See generally D.E. 11; D.E. 13.) Thus, the ALJ’s RFC

assessment is adequately supported by the medical record. See e.g., Aeling v. Saul, No. 18-824,

2020 WL 7768407, at *16 (D.N.J. Dec. 30, 2020) (“[T]he ALJ’s failure to consider [p]laintiff’s



4
 In any event, the ALJ’s conclusion that Crohn’s disease was inconclusive (R. 18) is adequately supported by the
medical record. (See R. 544 (noting “possible Crohn’s” disease); R. 574 (stating “abdominal pain possibly due to
Crohn’s” disease); R. 611 (finding “questionable inflammatory bowel disease, but no conclusive evidence of Crohn’s
or UC”).) In addition, the ALJ’s finding that fibromyalgia was not a medically determinable impairment is supported
by a lack of tender point examinations and laboratory findings. (See R. 18.) Moreover, Dr. Wu opined in February
2017 that Plaintiff’s diagnosis consisted of “inflammatory arthritis of unclear etiology.” (R. 543.) Nor does Plaintiff
point to evidence in support of her contention that she satisfies the “section B” criteria for fibromyalgia under SSR
12-2p. (See D.E. 11 at 26.)


                                                         21
Case 2:20-cv-04313-SDW Document 14 Filed 02/26/21 Page 22 of 23 PageID: 1208




alleged drowsiness or to incorporate any—otherwise unidentified—related functional limitations

does not undermine the ALJ’s RFC determination.”).

                                               D.

       Lastly, Plaintiff argues that ALJ Ayers failed to assess her psychiatric and physical

impairments in combination. (D.E. 11 at 27–28.) At step three, an ALJ must consider whether a

claimant’s impairments individually or in combination equal any of the listed impairments. Nova

v. Comm’r of Soc. Sec., No. 15-7728, 2017 WL 1365005, at *6 (D.N.J. Apr. 10, 2017). An ALJ

may fulfill his obligation to consider a claimant’s impairments in combination if he “explicitly

indicates that he has done so and there is ‘no reason not to believe him.’” Granados v. Comm’r of

Soc. Sec., No. 13-781, 2014 WL 60054, at *9 (D.N.J. Jan. 7, 2014) (quoting Morrison ex rel.

Morrison v. Comm’r of Soc. Sec., 268 F. App’x 186, 189 (3d Cir. 2008)); Jones v. Barnhart, 364

F.3d 501, 505 (3d Cir. 2004) (noting that the ALJ is not required to “use particular language or

adhere to a particular format in conducting his analysis”). When “read as a whole” the ALJ’s

decision need only include a “sufficient development of the record and explanation of findings to

permit meaningful review.” Jones, 364 F.3d at 505.

       Here, the ALJ began step three by stating that Plaintiff “does not have an impairment or

combination of impairments that meets or medically equals the severity of one of the listed

impairments.” (R. 18.) Again, at step three, ALJ Ayers reiterated that “[t]he severity of the

[Plaintiff’s] mental impairments, considered singly and in combination, do not meet or medically

equal” the listings criteria. (R. 19.) ALJ Ayers thoroughly evaluated Plaintiff’s impairments

against the listing criteria by assessing the record evidence. (R. 18–19.) In doing so, he provided

statements concerning the combined effect of Plaintiff’s impairments. (Id.) Thus, this Court finds




                                                22
Case 2:20-cv-04313-SDW Document 14 Filed 02/26/21 Page 23 of 23 PageID: 1209




no reason to discredit the ALJ’s stated considerations. 5 See, e.g., Vega v. Comm’r of Soc. Sec.,

No. 19-11399, 2021 WL 268174, at *5 (D.N.J. Jan. 27, 2021); Samperi v. Berryhill, No. 18-9382,

2019 WL 1418131, at *8 (D.N.J. Mar. 29, 2019); Granados, 2014 WL 60054, at *9.

IV.      CONCLUSION

         For the foregoing reasons, this Court finds that ALJ Ayers’ factual findings were supported

by substantial credible evidence in the record and his legal determinations were correct. Thus, the

Commissioner’s determination is AFFIRMED. An appropriate order follows.




5
  In addition, a claimant “must point to evidence on the record showing that h[er] impairment, singularly or in
combination, would meet or equal specific listings, and that such evidence would change the ALJ’s decision.”
Villalobos v. Comm’r of Soc. Sec., No. 18-15614, 2020 WL 64543, at *6 (D.N.J. Jan. 7, 2020) (citing Holloman v.
Comm’r of Soc. Sec., 639 F. App’x 810, 814 (3d Cir. 2016) (rejecting plaintiff’s argument that “certain impairments
were not properly compared, separately and in combination, to the listings,” when he did “not identify specific avenues
for meeting or equaling specific listings that the ALJ should have considered but did not,” and which “offers no
explanation of how further analysis [by the ALJ] could have affected the outcome of his disability claim”)). Here,
Plaintiff failed to identify evidence reflecting that, in combination, her psychical and psychiatric impairments met or
medically equaled a listed impairment to warrant a different outcome. (See generally D.E. 11; D.E. 13.) Additionally,
for the reasons stated above, the ALJ properly found Crohn’s disease and fibromyalgia to be not medically
determinable and properly discredited Dr. Cheng and Dr. Coyle’s 2018 medical opinion statements.


                                                         23
